Citation Nr: 0213431	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-01 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from April 1965 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  By this action, service 
connection was granted and a 10 percent rating assigned from 
June 15, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


FINDING OF FACT

The appellant's PTSD is manifested by flashbacks, nightmares, 
irritability, anxiety, exaggerated startle response, 
intrusive memories, anger, social isolation, and sleep 
disturbance.  

CONCLUSION OF LAW

A 30 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130 (Diagnostic Code 9411) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA outpatient treatment records, from June to October 1999, 
show that the appellant was seen on several occasions for 
suspected PTSD and situational stress.  The records reflect 
that on June 8, 1999, the appellant stated that he was under 
tremendous stress and was re-experiencing some Vietnam 
events.  He noted that during his service in Vietnam, he was 
a "grunt in [the] field," and that he did some things that 
he had remorse over, but did not want to go into the details.  
The appellant indicated that he was not working due to a 
work-related back injury and that he was receiving worker's 
compensation.  The assessment was of suspected PTSD and 
situational stress.  The records reflect that the appellant 
was seen again on June 14, 1999.  At that time, he stated 
that he felt isolated and that he could not tolerate closed 
spaces.  The appellant indicated that he did not trust "many 
folks."  PTSD was suspected.  

In January 2000, the appellant underwent a PTSD VA 
examination.  At that time, he stated that he had been 
divorced twice and was the father of two grown children.  
According to the appellant, his marriages failed because he 
was not able to develop intimate relationships, was 
withdrawn, angry, and socially isolated.  He indicated that 
since March 1999, he had been an unemployed truck driver and 
that he lived alone in a rented home.  His complaints were 
that he did not like to be around people and that loud noises 
bothered him.  The appellant noted that, when there was a 
heavy rain, he felt like he was in Vietnam.  He revealed that 
he had bad dreams which would often cause him to wake up.  
According to the appellant, he tried to block out memories, 
but they kept coming.  

In regard to his history, the appellant stated that after his 
return from Vietnam, he received his General Education 
Diploma and found employment at Tinker Air Force Base.  He 
left the job because he could not stand to be around people 
and noise.  According to the appellant, he then went to a 
truck driver's school and thereafter worked as a truck driver 
for over 20 years.  The appellant felt that working as a 
truck driver allowed him to avoid thinking and talking about 
his war experiences.  However, the appellant reported that 
there were many reminders of Vietnam along the interstate and 
highways, such as helicopter noise, car wrecks, heavy rain, 
and configuration of the land.  There were times when he 
experienced flashbacks and nightmares, irritability, and 
anger towards others.  According to the appellant, people 
made him uneasy, nervous, and scared.  Thus, he noted that he 
stayed by himself and avoided people.  The appellant revealed 
that he had only two friends, both Vietnam veterans, with 
whom he could talk.  He stated that prior to his back injury 
last March, he liked working as a truck driver.  The 
appellant indicated that his orthopedist advised back 
surgery, which caused him more pain, sense of hopelessness, 
poor sleep, and anger.  He noted that he was getting 
increasingly irritable, nervous, sad, and withdrawn, and that 
his war memories had become frequent and distressing.  
According to the appellant, he was having almost daily and 
nightly flashbacks with nightmares.  The appellant revealed 
that he found himself sick and unable to survive without 
work.  He stated that he used to walk alone in the 
countryside, preoccupied with the Vietnam War, health 
problems, and questioning whether life was worth living.  He 
indicated that he had not previously considered hurting 
himself and that he had never tried.  

The veteran stated that recently he felt tired and had no 
energy.  He noted that he had lost interest in his usual 
activities and did not care what was going on.  The appellant 
revealed that he felt hopeless, helpless, and worthless.  He 
stated that to ease his worries, to relax, to sleep, and to 
block out thoughts about the war, he started drinking beer.  
The appellant reported that he drank three to four beers 
every night.  He indicated that he also attended a PTSD 
support group at the Veterans Center in Oklahoma City.  
According to the appellant, the support group helped him 
share his problems with other people, particularly veterans.  
The appellant noted that last May, his parents sustained 
multiple bone fractures during a tornado, which had caused 
him a lot of pain, distress, nightmares, and flashbacks of 
war.  

Upon examination, the physician stated that the appellant was 
casually dressed, neat, stooped, and appeared older than his 
stated age.  The appellant was slightly apprehensive, 
cooperative, maintained good eye contact, and easily talked 
about Vietnam, the military, his divorce, and back injury.  
However, he did get anxious and upset, and moved in his 
chair, when he talked about Vietnam and the back injury.  
Otherwise, he was pleasant, with a somewhat constricted 
affect and sad expression.  He felt sad, hopeless, helpless, 
and worthless.  There were no hallucinations, delusions, or 
suicidal or homicidal thoughts.  The appellant expressed 
concern about his back pain and future.  His speech was clear 
and coherent.  Thought flow was somewhat slow, spontaneous, 
and goal-directed.  He was fully oriented and in good contact 
with reality.  The appellant's attention span and 
concentration were good.  His immediate, recent, and remote 
memory were not impaired.  His abstraction was very good, and 
fund of general knowledge was adequate to his level of 
education.  His insight and judgment were not impaired.  The 
diagnoses included the following:  chronic PTSD and a mood 
disorder with a depressive feature due to his general medical 
condition.  Global Assessment of Functioning (GAF) score was 
52 to 55.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

As noted above, in the May 2000 rating action, the 
appellant's claim for entitlement to service connection for 
PTSD was granted and a 10 percent disabling evaluation was 
assigned under Diagnostic Code 9411, effective from June 15, 
1999.  As the appellant took issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, West, 12 Vet. App. 119, 126-27 (1999).  
Thus,  the Board must evaluate the relevant evidence since 
June 15, 1999.  

Under Diagnostic Code 9411, a 10 percent rating is to be 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2001).  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

Based on the evidence described above, the Board finds that 
the evidence supports a grant of a 30 percent evaluation for 
the appellant's PTSD.  The appellant has reported having 
flashbacks, nightmares, anxiety, exaggerated startle 
response, intrusive memories, and sleep disturbance.  His 
complaints have also included irritability, anger, and social 
isolation.  In the appellant's January 2000 VA PTSD 
examination, the appellant stated that he felt sad, hopeless, 
helpless, and worthless.  However, the examiner noted that 
there were no suicidal or homicidal thoughts.  The examiner 
further stated that the appellant was casually dressed, neat, 
cooperative, and maintained good eye contact.  The 
appellant's speech was clear and coherent.  Thought flow was 
somewhat slow, spontaneous, and goal-directed.  Moreover, the 
appellant was fully oriented and in good contact with 
reality.  

In regard to the appellant's GAF score, the Board notes that, 
though not determinative, the GAF scale provides guidance and 
illustrates the veteran's "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See 38 C.F.R. § 4.125 (2002); 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A 51-60 score indicates "moderate symptoms . . . 
OR moderate difficulty in social, occupational, or school 
functioning . . . ."  Thus, the Board notes that the 
examiner from the appellant's January 2000 VA PTSD 
examination provided a GAF score of 52 to 55, correlating 
with moderate symptoms or moderate difficulty in social or 
occupational functioning. 

Based on the evidence described above, the Board concludes 
that the criteria for a 30 percent rating under the current 
provisions of Diagnostic Code 9411 have been met.  This is so 
for the entire period since the award of service connection.  
Fenderson, supra.  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 30 percent is in 
order.  The Board observes that, as previously stated in the 
appellant's January 2000 VA PTSD examination, the appellant's 
speech was clear and coherent.  Thought flow was somewhat 
slow, but spontaneous, and goal-directed.  In addition, the 
appellant was fully oriented and in good contact with 
reality, and there was no evidence of hallucinations or 
delusions.  The appellant's concentration and attention span 
were good, and his immediate, recent, and remote memory were 
not impaired.  Moreover, his abstraction was very good, and 
fund of general knowledge was adequate to his level of 
education.  Furthermore, his insight and judgment were not 
impaired.  Therefore, in light of the above, the Board 
concludes that the record contains no evidence of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-term or long-term 
memory, or impaired judgment or impaired abstract thinking.  
Accordingly, an evaluation in excess of 30 percent for the 
appellant's service-connected PTSD is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes VA outpatient treatment records from June to October 
1999.  The appellant has been afforded the opportunity to 
present evidence and argument in support of the claim.  In 
addition, in a letter from the RO to the appellant, dated in 
November 2001, the appellant was informed of the enactment of 
the VCAA and its content.  The Board also notes that in 
December 2001, the appellant submitted a Waiver of 30-day 
Development and noted that he did not have additional medical 
evidence to submit.  Thus, the Board concludes that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the veteran what would be required of him, and 
what evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant underwent a VA PTSD 
examination in January 2000.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations. 


ORDER

A 30 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

